Title: To George Washington from James Wilson, 21 April 1789
From: Wilson, James
To: Washington, George



Dear Sir
Philadelphia 21st April 1789

A Delicasy arising from your Situation and Character as well as my own has hitherto prevented me from mentioning to your Excellency a Subject of much Importance to me. Perhaps I should not even now have broke Silence but for one Consideration. A Regard to the Dignity of the Government, over which you preside, will naturally lead you to take Care that its Honours be in no Event, exposed to affected Indifference or Contempt. For this Reason you may well expect that, before you nominate any Gentlemen to an Employment (especially one of high Trust) you should have it in your Power to preclude him, in Case of Disappointment, from pretending that the Nomination was made without his Knowledge or Consent. Under this View I commit myself to your Excellency without Reserve, and inform you that my Aim rises to the important office of Chief Justice of the United States.
But how shall I now proceed? Shall I enumerate Reasons in Justification of my high Pretensions? I have not yet employed my Pen in my own Praise—When I make those high Pretensions

and offer them to so good a Judge, can I say, that they are altogether without Foundation? Your Excellency must relieve me from the Dilemma. You will think and act properly on the Occasion without my saying any thing on either Side of the Question. I have the Honour to be with the greatest Esteem and Attachment dear Sir Your Excellency’s most obedient and very humble Servant

James Wilson

